ARNOLD, Judge.
The defendant contends the trial court committed prejudicial error by allowing the District Attorney in his closing argument to bring to the jury’s attention the fact that there was no evidence that the deceased had a criminal record. We agree, and award defendant a new trial.
At trial the defendant offered substantial evidence tending to show that the deceased had a reputation of being mean and violent. In his closing argument the District Attorney, over timely objection of defense counsel, was allowed to argue to the jury that no evidence had been introduced to show that the deceased had ever been convicted of any crime which would show that he was a mean and violent person.
Evidence of prior conviction of a deceased person is not admissible to show that a deceased has a reputation for violence. *536State v. Corn, 307 N.C. 79, 296 S.E. 2d 261 (1982). It was, therefore, improper to permit the District Attorney to argue to the jury regarding the lack of evidence of the deceased’s criminal record.
Having determined that it was error to allow the District Attorney to make the complained of argument, we now must determine whether such error was prejudicial. G.S. 15A-1443 provides in part that “[a] defendant is prejudiced by errors relating to rights arising other than under the Constitution of the United States when there is a reasonable possibility that, had the error in question not been committed, a different result would have been reached at the trial out of which the appeal arises.” The appellant’s only defense was that she acted in self-defense, and she attempted to prove this by showing that she was afraid of him because he was a violent and mean person. The District Attorney’s method of attacking this theory of defense was to raise the question of why the deceased’s record was not introduced to prove deceased’s violent character. There is a reasonable possibility that this improper argument convinced the jury to discount defendant’s self-defense contentions. Therefore, we hold the error to be prejudicial and award defendant a
New trial.
Chief Judge Hedrick and Judge Cozort concur.